                 Case 1-19-40248-ess       Doc 50      Filed 06/01/20      Entered 06/01/20 14:48:37




450 Seventh Ave
Suite 1408                                                                                             June 1, 2020
New York, NY 10123

                            Via ECF
                            Hon. Elizabeth S. Strong
                            U.S. Bankruptcy Court, EDNY
Rafi Hasbani                Conrad B. Duberstein Courthouse
T. 646.490.6677
F. 347.491.4048             271-C Cadman Plaza East-Suite 1595
rhasbani@hasbanilight.com   Brooklyn, NY 11201-1800
Licensed in NY & NJ
                                    RE:     In re: Moshe Nelkenbaum
                                            Docket No.: 1-19-40248-ess


                            Dear Judge Strong,

                                   Our office represents creditor JDP Mortgage, LLC (“Creditor”) in the above
                            referenced action. Please allow this letter to serve as a written status report submitted
                            on behalf of Creditor, pursuant to the EDNY Loss Mitigation Program Procedure.

                                   On May 5, 2020, the parties appeared for a telephonic conference regarding
                            loss mitigation, Creditor’s motion to confirm the termination of the stay (“Comfort
                            Motion”) and Debtor’s motion to impose the stay. The Court allowed Debtor an
                            additional two (2) weeks to submit a supplemental brief to his motion. On May 19,
                            2020, Debtor submitted a notice of withdrawal of his motion.

                                   Since then, there has been no change in Debtor’s loss mitigation application,
                            and Debtor is no longer seeking to impose the stay. It is respectfully submitted that
                            the Court issue an order on Creditor’s Comfort motion as it is no longer opposed by
                            Debtor and terminate loss mitigation. Per Creditor’s last status letter dated May 4,
                            2020, a detailed denial of the loss mitigation application has been provided to
                            Debtor.

                                    Thank you for your time and attention to this matter.

                                                                        Very truly yours,




                                                                            Rafi Hasbani, Esq.
Case 1-19-40248-ess   Doc 50   Filed 06/01/20   Entered 06/01/20 14:48:37
